RECOMMENDED FOR FULL-TEXT PUBLICATION
                                     Pursuant to Sixth Circuit Rule 206
                                              File Name: 08a0375p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


                                                             X
                                                 Petitioner, -
 TREAP THAP,
                                                              -
                                                              -
                                                              -
                                                                 Nos. 07-3752/4168
               v.
                                                              ,
                                                               >
 MICHAEL B. MUKASEY,                                          -
                                               Respondent. -
                                                             N
                                  On Petition for Review from a Decision
                                   of the Board of Immigration Appeals.
                                             No. A25 389 079.
                                           Submitted: July 30, 2008
                                   Decided and Filed: October 15, 2008
       Before: DAUGHTREY and GIBBONS, Circuit Judges; ZATKOFF, District Judge.*
                                              _________________
                                                   COUNSEL
ON BRIEF: Donald L. Ungar, ATTORNEY AT LAW, San Francisco, California, for Petitioner.
Jesse Lloyd Busen, James A. Hunolt, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.
                                              _________________
                                                  OPINION
                                              _________________
        ZATKOFF, District Judge. In 1996, following his conviction for robbery in the second
degree in California, proceedings to deport Treap Thap to Cambodia were instituted in California
but subsequently processed in Michigan when Thap moved there. In 2005, the immigration judge
(IJ) determined that Thap was deportable. The IJ, and subsequently the Board of Immigration
Appeals (BIA), rejected Thap’s claims that: (1) because his status as a refugee had not been
terminated previously, he could not be deported ; (2) his robbery conviction did not subject him to
removal for an aggravated felony; and (3) his past persecution in Cambodia was sufficient to
withhold his removal. The BIA also denied Thap’s motion to reconsider the BIA’s finding that his
robbery conviction was a crime of violence that precluded waiver of removal under §212(c) of the
Immigration and Nationality Act (INA). For the reasons set forth below, the Court affirms the
decisions of the BIA and the IJ to remove Thap.

         *
         The Honorable Lawrence P. Zatkoff, United States District Judge for the Eastern District of Michigan, sitting
by designation.


                                                          1
Nos. 07-3752/4168                        Thap v. Mukasey                                                     Page 2


                                                          I.
        Thap was born in Cambodia in 1976. He and his family left Cambodia because of alleged
persecution at the hands of the Khmer Rouge shortly after his birth. Thap then spent a period of
time with his parents at a Thailand refugee camp before arriving in the United States in 1983. Thap
was admitted to the United States as a refugee, but a year later his status was changed to that of
lawful permanent resident. In 1996, Thap was convicted of robbery in the second degree, and the
government commenced deportation proceedings against him. The government charged that Thap
was removable because he had been convicted of an aggravated felony, and the IJ and the BIA
concluded that Thap was removable on that basis. Thap now appeals to this Court, which has
jurisdiction pursuant to INA §§ 242(a) and (b)(1)(2), which are codified at 8 U.S.C. §§ 1252(a) and
(b)(2).
                                                         II.
          Claims of due process violations and purely legal questions are reviewed de novo. Mapouya
v. Gonzales, 487 F.3d 396, 405-06 (6th Cir. 2007) (citations omitted). The Court reviews the IJ’s
and the BIA’s findings of fact under a deferential substantial evidence standard, such that their
findings of fact “are conclusive unless any reasonable adjudicator would be compelled to conclude
to the contrary.” INA § 242(b)(4)(B), 8 U.S.C. § 1252(b)(4)(B). A court may reverse a finding of
fact only if “the evidence not only supports th[e] conclusion [urged by the petitioner], but compels
it. ...” INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992) (emphasis in original); Yu v. Ashcroft,
364 F.3d 700, 702-03 (6th Cir. 2004).
                                                        III.
A.       Thap’s Residency Status
        Thap first argues that he retains the status of a refugee until he acquires the nationality of
another country, and he relies on Article 1(C)(3) of the United Nations Convention     Relating to the
Status of Refugees, April 22, 1954, 19 U.S.T. 6259, 189 U.N.T.S. 150.1 As this Court has held
previously, this argument is without merit. See Castellano-Chacon v. INS, 341 F.3d 533, 544 (6th
Cir. 2003) (citation omitted) (an alien cannot rely upon the Protocol Relating to the Status of
Refugees (October 4, 1967, 19 U.S.T. 6223, T.I.A.S. No. 6577) to circumvent the INA because the
Protocol is a non-self-executing treaty and therefore not judicially enforceable law). See also Matter
of Smriko, 23 I & N Dec. 836 (BIA 2005).
        Thap next argues that, as a refugee, he should be allowed to apply for re-adjustment of his
status under INA § 209(a), accompanied by a waiver of inadmissibility under INA § 209(c), which
is the same waiver available to a refugee when he initially applies for permanent resident status.
Thap cites no authority for this proposition. Rather, he suggests that refugees in his situation should
have a heightened level of protection against deportation because of their traumatic flight from
persecution before arriving in the United States. The Court need not decide this issue for two
reasons, each of which is discussed infra. First, Thap is not eligible for a waiver of admissibility
under INA § 209(c) because he is removable due to his aggravated felony offense of robbery.
Second, Thap has not documented that he endured a “traumatic flight” from persecution, or that he
or his family were subject to any persecution before arriving in the United States.




         1
          The United States is not a party to this Convention. Nevertheless, the United States acceded to the Protocol
Relating to the Status of Refugees in 1968, which binds the United States to certain provisions of the Convention.
Nos. 07-3752/4168                    Thap v. Mukasey                                            Page 3


B.     Robbery Conviction
       1.      Crime of Violence
        Thap asserts that robbery is not a crime of violence under California law and, therefore, Thap
is not subject to removal on that charge. It should first be noted that Thap failed to raise this
argument before the IJ or on appeal to the BIA. Rather, Thap raised it for the first time in his motion
to reconsider filed with the BIA. Accordingly, it was not an abuse of discretion for the BIA to refuse
to consider this issue in denying Thap’s motion to reconsider. Scottsdale Ins. Co. v. Flowers, 513
F.3d 546, 553 (6th Cir. 2008) (“While we have never articulated precisely what constitutes raising
an issue with the district court, we have found issues to be waived when they are raised for the first
time in motions requesting reconsideration or in replies to responses.”).
       We also conclude that Thap’s argument lacks merit. California Penal Code § 211 provides:
       Robbery is the felonious taking of personal property in the possession of another,
       from his person or immediate presence, and against his will, accomplished by means
       of force or fear.
(emphasis added). A crime of violence for aggravated felony purposes under INA § 101(a)(43)(G)
(referencing 18 U.S.C. § 16), is defined as:
       (a)     an offense that has as an element the use, attempted use, or threatened use of
               physical force against the person or property of another, or
       (b)     any other offense that is a felony and that, by its nature, involves a
               substantial risk that physical force against the person or property of another
               may be used in the course of committing the offense.
(emphasis added). Thap asserts that the California Penal Code provision and the INA provision
have a critical difference, i.e., the INA provision requires that the crime involve “physical” force
rather than just “force,” as set forth in the California Penal Code. Thap thus asserts that the INA
requires force that is “violent in nature” and that is more than what is required for a robbery under
California law (which may be committed in the absence of “violent” force or in the absence of actual
force altogether when the mere threat of force induces fear in the victim).
        We are not persuaded by Thap’s argument. It is uncontested that Thap was convicted of a
felony offense. More significantly, under California law, robbery is a crime which, categorically
and by its very nature, involves the substantial risk that physical force may be used in committing
the offense. See United States v. Valladares, 304 F.3d 1300, 1302-03 (8th Cir. 2002); United States
v. Gonzalez, 429 F.3d 1252, 1254 (9th Cir. 2005); United States v. McDougherty, 920 F.3d 569, 573-
74 (9th Cir. 1990). As such, robbery under California law is a crime of violence for purposes of the
INA, even though physical force is not an element of the crime. Valladares, 304 F.3d at 1303
(“When the prior offense was ‘by its nature’ a crime of violence, the district court is not required
to consider whether the actual conduct involved the use, attempted use, or threatened use of physical
force.”). Accordingly, Thap’s robbery conviction constitutes a crime of violence that supports the
IJ’s and the BIA’s finding that Thap is removable.
       2.      INA § 212(c) Relief
        8 U.S.C. § 1182(a) sets forth a long list of grounds that make an alien ineligible for
admission, while 8 U.S.C. § 1182(c) specifically provides the United States Attorney General with
discretion to allow an alien re-admission if the alien meets certain criteria. Over the last 30 years,
however, the BIA and the courts have extended § 212(c) relief to aliens seeking to avoid removal,
Nos. 07-3752/4168                   Thap v. Mukasey                                                Page 4


not simply those aliens seeking re-entry. See Matter of Silva, 16 I & N Dec. 26 (BIA 1976); Francis
v. INS, 532 F.2d 268 (2d Cir. 1976). Such relief extends only to aliens whose removability is based
upon a ground for which a comparable ground of exclusion exists (i.e., a statutory counterpart). See
8 C.F.R. §1212.3, which provides:
       (f) Limitations on discretion to grant an application under section 212(c) of the Act.
       An application for relief under former section 212(c) of the Act shall be denied if . . .
               (5) The alien is deportable under former section 241 of the Act or removable
               under section 237 of the Act on a ground which does not have statutory
               counterpart in section 212 of the Act.
        Thap does not dispute that a crime of violence does not afford him a ground of exclusion
under INA § 212(a)(2)(A). Rather, Thap argues that robbery is not just a crime of violence but also
constitutes a crime of moral turpitude, such that robbery would be a ground of exclusion under INA
§ 212(a)(2)(A). Thap further argues that, because robbery could be considered a crime of moral
turpitude, he should be eligible for relief under INA § 212(c), even if he is removable because
robbery is a crime of violence. This circuit has not addressed the issue, but the BIA and several
other circuits have.
        Only the Second Circuit has reached the conclusion advocated by Thap. See Blake v.
Carbone, 489 F.3d 88, 102-03 (2d Cir. 2007); Francis v. INS, 532 F.2d 268 (2d Cir. 1976). Under
the Second Circuit’s analysis, an alien with an aggravated felony conviction “is eligible for a
§ 212(c) waiver if his or her particular aggravated felony offense could form the basis of exclusion
under § 212(a) as a crime of moral turpitude.” Blake, 489 F.3d at 104 (emphasis added). The Second
Circuit has concluded that the key in these cases is whether the particular offense “would trigger”
§ 212(c) if the alien were returning from a temporary trip abroad:
       If the offense that renders a lawful permanent resident deportable would render a
       similarly situated lawful permanent resident excludable, the deportable lawful
       permanent resident is eligible for a waiver of deportation.
Blake, 489 F.3d at 103. Advocating this approach, Thap argues that because robbery could form the
basis for his exclusion under § 212(a), he is eligible for discretionary relief under § 212(c).
        The Second Circuit’s approach has been rejected by the BIA and five other Circuits. The
BIA concluded that an aggravated felony “crime of violence” ground for removal under INA § 237
is not “substantially equivalent” to INA § 212(a)’s “crime involving moral turpitude” ground for
exclusion such that the two can be considered statutory counterparts. Matter of Brieva, 23 I & N
Dec. 766, 773 (BIA 2005). The Brieva decision was relied upon by the BIA and IJ in this case.
        The First, Third, Fifth, Eighth and Ninth Circuits have rejected Thap’s suggested approach
and the Second Circuit’s conclusion by looking to the statutory ground for removal. Under this
approach, only if the statutory ground had a substantially identical counterpart in § 212(a) would
the § 212(c) waiver apply. In Kim v. Gonzales, the First Circuit held:
       In all events, we conclude that it would not matter even if [the alien’s] actions in this
       instance could be considered a crime of moral turpitude as well as an aggravated
       felony and crime of violence. As we read section 212(c), what the Attorney General
       had authority to waive, under certain conditions and before section 212(c)’s repeal,
       were particular grounds of exclusion; . . .
       But, as we have noted, there is no waiver authority for one who is excluded as an
       ‘aggravated felon’ or one who commits a ‘crime of violence’ (these not being
Nos. 07-3752/4168                          Thap v. Mukasey                                                       Page 5


         grounds of exclusion). So it is beside the point that a different ground of deportation
         (e.g., the “crimes of moral turpitude” ground) might have been waived if it also had
         been invoked against him. If someone was found deportable on two different
         grounds, waiver of one would hardly avoid the other - for which waiver had not or
         could not be invoked.
468 F.3d 58, 62 (1st Cir. 2006) (emphasis in original). See also Caroleo v. Gonzales, 476 F.3d 158,
168 (3d Cir. 2007) (denying alien’s request for § 212(c) relief because an aggravated felony “crime
of violence” has no statutory counterpart in a crime involving moral turpitude and stating, “It is
therefore irrelevant that [the alien’s] conviction for attempted murder could have subjected him to
removal as an alien convicted of a crime of moral turpitude under INA § 237(a)(2)(A)(i)”); Vo v.
Gonzales, 482 F.3d 363, 371-72 (5th Cir. 2007); Vue v. Gonzales, 496 F.3d 858, 861-63 (8th Cir.
2007) (“That [the alien’s] aggravated felony was also a C[rime] I[nvolving] M[oral] T[urpitude] is
irrelevant”); Komarenko v. INS, 35 F.3d 432, 435 (9th Cir. 1994) (declining to follow a “factual
approach” in determining whether an alien qualifies for a INA § 212(c) waiver). Further, as noted
earlier, 8 C.F.R. §1212.3(f)(5) provides that an alien is ineligible for an INA § 212(c) waiver if he
or she is “removable” on a ground that does not have a statutory counterpart in section 212 of the
Act.
          The majority view is that “‘aggravated felony’ and ‘crime of violence,’ although statutory
grounds for deportation under specified conditions, were not themselves statutory grounds for
exclusion; therefore the exclusion statute does not provide authority for waivers corresponding to
those grounds.” Kim, 468 F.3d. at 62 (emphasis in original). Under the majority approach, therefore,
it is irrelevant that Thap’s robbery offense might be considered a crime involving moral turpitude.
Instead, Thap would be removable based on his robbery conviction (a crime of violence), which
crime does not have a statutory counterpart in § 212(a). Therefore, under the majority approach,
Thap is not eligible for relief under § 212(c).
       This court concludes that the reasoning of the BIA and the First, Third, Fifth, Eighth and
Ninth Circuits is correct, as best explained by the Caroleo court, 476 F.3d at 165 (citation omitted):
         [I]t is the statutory ground for removal that must have a “substantially identical”
         counterpart in the statutory grounds for exclusion in order to qualify for section
         212(c); the factual basis of the underlying criminal activity is irrelevant.
Further, as expressed by the Komarenko court, 35 F.3d at 435 (internal citations omitted), the
approach advocated by Thap and adopted by the Second Circuit would require the Court to expand
its function beyond its permitted judicial powers:
         Such judicial legislating would vastly overstep our “limited scope of judicial inquiry
         into immigration legislation . . . and would interfere with   the broad enforcement
         powers Congress has delegated to the Attorney General.”2
       Thap next maintains that the BIA’s conclusion in Matter of Brieva, and decisions of the IJ
and the BIA in this case, constitute a violation of his equal protection rights. Thap argues that
permanent residents may be excluded from entering the U.S. if they are inadmissible on grounds


         2
           Thap also argues that neither the IJ nor the BIA decided whether the same result was mandated as to Thap’s
conviction of a theft offense. Because we find that the crime of violence ground for Thap’s removal has no statutory
counterpart in INA § 212(a), thus rendering him ineligible for relief under § 212(c), we do not reach the question whether
the second ground upon which the government seeks to remove Thap (the theft offense) has a statutory counterpart in
INA § 212(a). For the same reason, the IJ and the BIA did not err in failing to decide whether Thap’s conviction of a
theft offense would have resulted in a different conclusion.
Nos. 07-3752/4168                        Thap v. Mukasey                                                     Page 6


specified in § 212(a), but that § 212(c) allows immigration officials the discretion to re-admit such
persons if they first left the country. Therefore, Thap believes that his equal protection rights have
been violated because he, as someone who did not leave the country, has fewer “rights” than
someone with the 3same criminal history as Thap, who left the country and was seeking re-entry into
the United States.
        The Third and Fifth Circuits have rejected equal protection arguments such as the one
asserted by Thap. See Caroleo, supra; Vo, supra. We are persuaded that the reasoning set forth in
those cases is correct. Specifically, we rely on the following language in Vo:
         Vo argues that barring § 212(c) relief to aliens in his position violates equal
         protection . . . because he would be eligible to apply for a waiver of his aggravated
         felony if he were to leave the country and seek readmission.
         This court rejected a similar argument in Requena-Rodriguez v. Pasquarell, 190 F.3d
         299, 308-09 (5th Cir. 1999). Even if deportable and excludable aliens can be
         considered similarly situated, there is a rational basis for distinguishing between the
         two. See Rodriguez, 9 F.3d at 414 (“Congress is not required to treat all aliens alike;
         it is only required to give a facially legitimate and bona fide reason for treating them
         differently.”) Here, the different limits on § 212(c) relief act as a “carrot” to induce
         voluntary departure: “Congress’s more lenient treatment of excludable as distinct
         from deportable aliens ... creates an incentive for deportable aliens to leave the
         country-which is after all the goal of deportation-without their having to be ordered
         to leave at the government’s expense.” Requena-Rodriguez, 190 F.3d at 309 (quoting
         LaGuerre v. Reno, 164 F.3d 1035, 1041 (7th Cir. 1998).
         Additionally, in the immigration context, there is a particular need for courts to defer
         to congressional choices. See Requena-Rodriguez, 190 F.3d at 309. Here, Congress
         chose to make certain excludable aliens eligible for discretionary relief under
         § 212(c), and the expansion of that provision, required by Francis and Silva, has only
         been extended to those for whom the ground of deportability has a comparable
         ground for inadmissibility. Vo does not fall into this limited category for whom
         courts have required an expansion of § 212(c), and there is therefore no equal
         protection violation.
Vo, 482 F.3d at 371-72 (citations omitted). Likewise, as discussed above, Thap does not fall into
the limited category for whom courts have required an expansion of § 212(c). Therefore, this court
finds that there is no equal protection violation in this case.
C.       INA § 243(b)(3)(A); 8 U.S.C. § 1231(b)(3)(A)
         Pursuant to INA § 243(b)(3)(A) and 8 U.S.C. § 1231(b)(3)(A), an immigrant is not to be
deported to a country where his life or freedom would be threatened because of his race, religion,
nationality, membership in a particular social group or political opinion. Persecution is “a threat to
the life or freedom of, or the infliction of suffering or harm upon, those who differ in a way regarded
as offensive.” Matter of Acosta, 19 I&N Dec. 211, 222-23 (BIA 1985). “An applicant must

         3
           The IJ and BIA also concluded that Thap was ineligible for a § 212(c) waiver because he pled guilty between
April 24, 1996 and April 1, 1997, a time during which § 212(c) relief was not available for those convicted of an
aggravated felony. See Anti-Terrorism and Effective Death Penalty Act of 1996, Section 440(d) (“AEDPA”) (effective
April 24, 1996, § 212(c) relief was not available for those convicted of an aggravated felony); Illegal Immigration
Reform and Immigrant Responsibility Act of 1996, Section 304(b) (repealing § 212(c) as of April 1, 1997); 8 C.F.R.
§ 1212.3(h)(2) (bars a § 212(c)waiver to those who pled to an aggravated felony between those dates). For the reasons
set forth above, we need not consider this issue.
Nos. 07-3752/4168                  Thap v. Mukasey                                            Page 7


therefore actually fear that he will be persecuted upon return to his country, and he must present
evidence establishing an objective situation under which his fear can be deemed reasonable.”
Mikhailevitch v. INS, 146 F.3d 384, 389 (6th Cir. 1998) (citations omitted). More specifically, we
have held that persecution consists of “more than a few isolated incidents of verbal harassment or
intimidation, unaccompanied by any physical punishment, infliction of harm, or significant
deprivation of liberty.” Id. at 390. See also Castellano-Chacon, 341 F.3d at 550; accord Singh v.
INS, 134 F.3d 962, 967 (9th Cir. 1998) (holding that an alien “‘must show that [he] is at particular
risk-that [his] predicament is appreciably different from the dangers faced by [his] fellow citizens”
(citation omitted)).
        Ordinarily, to qualify for withholding of removal, an alien must show a “clear probability”
of persecution in the proposed country of removal. See INS v. Cardoza-Fonseca, 480 U.S. 421, 430-
31 (1987); Mikhailevitch, 146 F.3d at 391. The alien can meet his burden by showing either: (1) past
persecution on account of a protected ground, in which case there is a rebuttable presumption that
the alien’s life or freedom would be threatened if he returned to his native country; or (2) a future
threat to his life or freedom on account of a protected ground. 8 C.F.R. § 208.16(b)(1) and (2);
Almuhtaseb v. Gonzalez, 453 F.3d 743, 750 (6th Cir. 2006). If an alien can establish that he or she
was the victim of persecution before coming to the United States, the burden of proof shifts to the
government to prove that such a “fundamental change in circumstances” has taken place in the
country of removal such that the alien’s life or freedom is no longer in danger. 8 C.F.R.
§ 208.16(b)(1)(A).
        The IJ and the BIA concluded that Thap failed to establish past persecution. The record
reflects that Thap did not testify as to any recollection of life in Cambodia, nor did he present any
evidence about the events that led his family to leave Cambodia. Thap presented several reasons
why his parents could have fled from Cambodia. Most significantly, Thap suggested the general
threat of genocide at the hands of the Khmer Rouge in the killing fields of Cambodia constituted
evidence that he and his family needed to escape Cambodia because they feared possible future
persecution. The conditions under the Khmer Rouge certainly reflected poor human rights
conditions in Cambodia at the time Thap and his family left the country, but evidence of human right
conditions generally is not sufficient to establish persecution. See, e.g., Allabani v. Gonzales, 402
F.3d 668, 673-75 (6th Cir. 2005); Daneshavar v. Ashcroft, 355 F.3d 615, 624-25 (6th Cir. 2004);
Maryam v. Gonzales, 421 F.3d 60, 63 (1st Cir. 2005).
        Moreover, Thap fails to identify how his (or anyone in his family’s) race, religion,
nationality, membership in a particular social group or political opinion resulted in persecution at
the hands of the Khmer Rouge, nor does he identify any threats or actions against Thap or his
parents which forced them to leave Cambodia. As numerous courts have recognized, past
persecution at the hands of the Khmer Rouge requires more than vague claims of persecution or
actions by the Khmer Rouge that were not motivated by any of the grounds identified above. See
Em v. Ashcroft, 2004 WL 2580901 (9th Cir. Nov. 15, 2004); Seng v. Ashcroft, 2004 WL 1663261
(9th Cir. July 12, 2004). In this case, Thap has not presented any evidence of why he and his family
would have been subject to the threat of genocide at the hands of the Khmer Rouge. Moreover,
Thap does not even allege that he or any member of his family suffered persecution while in
Cambodia. Cf. Ouda v. INS, 324 F.3d 445, 454 (6th Cir. 2003). Such evidence is critical, and
without it, the court cannot find that “any reasonable adjudicator would be compelled to conclude”
that the IJ and the BIA ruled erroneously. See INA § 242(b)(4)(B), 8 U.S.C. § 1252(b)(4)(B); 8
U.S.C. § 1101(a)(42)(A).
       As Thap has not established that there was any past persecution, there is no presumption that
he would be subject to persecution upon returning to Cambodia such that the burden of rebutting that
presumption would shift to the government. Therefore, the court finds that Thap cannot establish
Nos. 07-3752/4168                   Thap v. Mukasey                                             Page 8


a clear probability of persecution in Cambodia on the basis of any past persecution to which Thap
or his family were subject.
        We next examine whether Thap can prove that there is a future threat of persecution based
on a protected ground should he return to Cambodia. Almuhtaseb, 453 F.3d at 750 (citations
omitted); Knezevic v. Ashcroft, 367 F.3d 1206, 1214 (9th Cir. 2004) (holding that a well-founded
fear requires petitioner to show more than a generalized or random possibility of persecution);
8 C.F.R. § 1208.16(b). Again, Thap has not met that burden. In other cases, aliens have
acknowledged that the Khmer Rouge is no longer a threat. See, e.g., Seng, supra. Further, there is
no evidence that persons returning to Cambodia have been subject to persecution (as defined in this
Circuit), and Cambodia has placed no restrictions on returnees. See 2003 State Department Report
on Human Rights Practices in Cambodia. Although there is evidence that some returnees were
detained for several weeks and forced to pay bribes, it is also uncontested that the Cambodian
government subsequently respected their rights. Id. Further, no evidence has been presented that
the detainees were abused. Id. In such situations, courts have not found persecution. See, e.g.,
Almuhtaseb, supra; Mikhailevitch, supra; Ngure v. Ashcroft, 367 F.3d 975, 990 (8th Cir. 2004) (no
persecution where the alien was detained three times and sustained physical abuse which did not
require medical attention); Al-Saher v. INS, 268 F.3d 1143, 1146 (9th Cir. 2001) (a six-day detention
absent abuse did not rise to the level of persecution). Finally, Thap has presented no evidence that
anything in his history or his family’s history, such as alignment with a political party, would subject
him to persecution upon his return to Cambodia.
        For the reasons set forth above, we conclude that the evidence in this case does not compel
the conclusion that it is “more likely than not” that Thap would be detained, let alone tortured, upon
removal to Cambodia. Therefore, for the reasons set forth above, we AFFIRM the determinations
of the IJ and the BIA.